DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice to Applicant
Claims 1 – 3 are pending.
Claim Objections
Claim 1 is objected to because of the following informalities:  Knowledgeable is spelled incorrectly.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1- 3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a process (claims 1 - 3), which recite steps of 

d. Scanning, reading and extracting all pertinent data from the insurance card ensuring the capturing of the payer ID, insurance policy number and relative copay to map directly into the practice management system, identify and link to the correct insurance company profile from within the practice management system, the copay and to verify the insurance company's address and telephone number match the exiting payer profile within the practice management system;
e. Mapping and organizing all extracted, keyed and entered data directly into the corresponding fields in the practice management system in its required format;
f. Aggregating and analyzing all extracted and received data is a based on software logic and language to detect any missing data pertinent to complete the patient profile, demographic and insurance;
g. Recognizing any missing data or additional data required based on scanned or patient entered information and/or Enhanced Patient Registration Process Software unique specification of the insurance company and requesting it via integrated tablet for patient to provide before finalizing the patient profile as complete;
h. Ensuring proper claim submission to correct insurance company/ payer;
i. Ensuring a whole, completely accurate patient demographic and insurance profile ready for medical, upon completion of software process;
These steps of claims 1 – 3, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim 2, reciting particular aspects of how creating a patient profile may be performed in the mind but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of at the practice management systems amounts to invoking computers as a tool to perform the abstract idea, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of aggregating the data amounts to mere data gathering, see MPEP 2106.05(g))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2 and 3, additional limitations which amount to invoking computers as a tool to perform the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as claims 1 – 3; scanning and aggregating, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); mapping and organizing, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii))
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2 and 3, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claims 1 – 3 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)1 as being anticipated by Stueckemann et al., U.S. Pre-Grant Publication 2016/ 0342752.
As per claim 1,
Stueckemann teaches the Enhanced Registration Process software invention's claim is to perform the complete patient registration process inclusive of demographics and insurance profile data requiring less than 10% medical office staff intervention and task knowledge-essentially absorbing the manual duties of a very knowledgable front desk person and medical biller using steps comprising of:
a. Programming language that is embedded with the logic of tasks performed by a front desk and medical billing person (paragraph 55)

c. Aggregating the data received via scanner and tablet to determine if additional data is needed that can be not be simply scanned and requesting that data directly from the patient via tablet (paragraphs 131, 132 The patient can review the individual field values to make sure that the information is correctly extracted from the scanned images of the cards, and manually correct any field values when needed.);
d. Scanning, reading and extracting all pertinent data from the insurance card ensuring the capturing of the payer ID, insurance policy number and relative copay to map directly into the practice management system, identify and link to the correct insurance company profile from within the practice management system, the copay and to verify the insurance company's address and telephone number match the exiting payer profile within the practice management system (figure 25, #2504 driver’s license and figure 28, insurance);
e. Mapping and organizing all extracted, keyed and entered data directly into the corresponding fields in the practice management system in its required format (paragraph 133, create an account);
f. Aggregating and analyzing all extracted and received data is a based on software logic and language to detect any missing data pertinent to complete the patient profile, demographic and insurance (paragraph 125, patient path and figures 74D and 74E);

h. Ensuring proper claim submission to correct insurance company/ payer (paragraphs 252 – 261 The Examiner understands the idea of “ensuring” broadly to include the idea of the Health Care Provider requesting additional information);
i. Ensuring a whole, completely accurate patient demographic and insurance profile ready for medical, upon completion of software process (paragraph 145 – 149 where “ensuring” is understood to be moving to the next screen after reviewing the information);
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Stueckemann et al., U.S. Pre-Grant Publication 2016/ 0342752 in view of McLaughlin et al., U.S. Pre-Grant Publication 2007/ 0265887.
As per claim 2, Stueckemann teaches the method of claim 1 as described above.
Stueckemann does not explicitly teach however, McLaughlin further teaches the method is to scan, compare, read, extract, organize and prompt data and subsequently map all extracted and 
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Stueckemann.  One of ordinary skill in the art at the time of the invention would have added these features into Stueckemann with the motivation to gather and share real-time payment information (McLaughlin, paragraph 2).
As per claim 3, Stueckemann teaches the method of claim 1 as described above.
Stueckemann does not explicitly teach however, McLaughlin further teaches the method to be able to accommodate and integrate with multiple practice management systems on the market (Abstract);
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Stueckemann for the reasons as described above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
McLauglin et al. U.S. Pre-Grant Publication 2009/ 0019552 teaches a medical information management system and corresponding methods are described for providing access to healthcare records.
 Dugan U.S. Pre-Grant Publication 20065/ 0041450 teaches an electronic patient registration system and method
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neal R Sereboff whose telephone number is (571)270-1373.  The examiner can normally be reached on M - T, M - F 8AM - 6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571)272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NEAL SEREBOFF/
Primary Examiner
Art Unit 3626